DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Power of Attorney
	The examiner can see no power of attorney filed for this application in the file wrapper or their docket management system. However, it can be seen that correspondence should be sent to SCHWABE WILLIAMSON & WYATT, customer number 25943. The office would have attempted to contact the applicant regarding the issues within the present rejection, except there is no power of attorney. The office cannot perform an interview with the registered attorney submitting responses on behalf of the applicant without a power of attorney on file. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer implemented method of receiving data (first and second scan data), applying math to said data and then generating the results of said math. This judicial exception is not integrated into a practical application because the claim does not contain more than the abstract idea of performing math on data. The claim(s) does/do not include 
Applicant’s computer implemented method can be summarized as acquiring data (scan data), performing math on that data to generate additional data related to the scans (angiogram data), then performing additional math (bias field correction and motion line detection), performing additional math (dividing angiograms to remove motion interruptions, saccades) and then generating final data (registering/generating the strips). This amounts to no more than the manipulation of data through mathematical correlations on a computer.
In order to determine if a claim is patent eligible the examiner must consider whether there are additional elements that integrate a judicial exception into a practical application (MPEP 2106.04(d)):

Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).


The office suggests amending claim 20 to include patent eligible subject matter. An amendment including only generic computer elements is not sufficient (See 2106.04(a)(2) III). However, the inclusion of such structure (camera, processor and the like) in combination with steps that include using those devices to measure a patient’s eye(s) such that those steps were integrated into the existing limitations would likely be sufficient to overcome this 101 rejection. However, the office would need to consider the written amendment before formulating an opinion on the rejection. Additionally, the applicant may provide arguments in support of the claims as written. Arguments regarding patentability would be carefully considered. The examiner would be open to conducting an interview with the applicant(s) to discuss this or other issues if requested to expedite prosecution. 
Response to Amendment regarding 101
	The applicant amended claim 20 to include a generic OCT device and generic processors. This is not considered sufficient to overcome the 101 rejection. Applicant has claimed a particular machine, which is generically defined as an OCT system. While an OCT device generally includes specific structure, the applicant has only claimed an OCT “system” which may or may not have the elements normally associated with OCT imaging. An OCT system may simply be a system for analysis or transfer of OCT data. In the case of claim 20 the claimed OCT system only serves as a source of data and does not include a step of acquiring said data from a patient. MPEP 2106.05(b) sections I-III provides some examples to guide consideration of the use of a particular machine. There are given two examples in I where the exception was given:
One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923). 

	In this case, the applicant has not provided specific structure to the system and the only particular information about the system is that it is somehow related to OCT. To reiterate from above, it is not made explicit that the OCT system actually includes an OCT imaging device or if any imaging is performed. An OCT system could be a system used to only analyze or transfer OCT data, for example. Therefore, the applicant’s claims do not integrate an exception with respect to section I.
	With respect to section II, in order to integrate the judicial exception the particular machine may be integrally used to achieve performance beyond merely being an object on which the method operates. In the applicant’s case, the OCT system does not perform the method steps beyond being a source of data. Further, the processors are merely generic components that are used to handle the data. Therefore, the applicant’s claims do not integrate an exception with respect to section II.
	With respect to section III, in order to integrate the judicial exception the particular machine may be involved in extra-solution activity or a field-of-use. However, this section goes on to state:
Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011). 
	
	Applicant’s OCT system appears to contribute only a data gathering step. Therefore, while the OCT system may indicate a field-of-use, it is not used in a capacity that is significantly more than III.
	As stated in the previous rejection, an amendment to the claim including a step of measuring/imaging/scanning an eye in order to retrieve OCT data would overcome the 101 rejection. 
 	If applicant were to overcome the 101 rejection above, the office believes claim 20 would likely be in condition for allowance. However, no final decision regarding allowability can be determined without consideration of the amended claim. 
	Claims 21-41 each include additional manipulation of the data of claim 20 through mathematical correlations without significantly more. 

Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to claim 1, the closest prior art Horn et al. (PGPUB 20150124219) and Sharma et al. (PGPUB 20130176532), fails to disclose in combination with all of the other elements of the claim wherein a processor to analyze the sequence of images of the eye to measure the sharpness of the illumination line; and a controller to adjust the position of a translational stage to maximize the sharpness of the illumination line. It would not be obvious to modify Sharma such that a translational stage is used to improve sharpness. [0011] of Sharma states that during data acquisition transverse . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (PGPUB 20130176532) in view of Fingler et al. (WO 2015134571).

Regarding claim 12, Sharma discloses a computer-based method of adaptively scanning a sample in optical coherence tomography (OCT) imaging to eliminate motion artifact during acquisition, the method comprising: 
acquiring an OCT B-scan at a fast-scan location ([0023] states that the fast axis refers to a single B-scan and where a plurality of scans are done over an area to create a cluster);   

calculating an indicator of eye blinking from the OCT B-scan or an indicator of eye motion from the OCTA B-scan ([0048] and [0053]-[0054] where scan data is analyzed and repeated if necessary due to eye movement/blinking); and 
re-scanning the sample at the fast-scan location until the calculated indicator of eye blinking or eye motion indicates that eye blinking or eye motion has finished ([0048] and [0053]-[0054] where scan data is analyzed and repeated if necessary due to eye movement/blinking).
Sharma fails to disclose wherein the OCTA B-scan indicates variation in repeated OCT B-scans at the fast-scan location.
However, Fingler teaches an OCT imaging device wherein OCTA B-scan indicates variation in repeated OCT B-scans at the fast-scan location ([0085]-[0086]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sharma and Fingler such that OCTA B-scan indicates variation in repeated OCT B-scans at the fast-scan location motivated by improving image quality.

Regarding claim 13, Sharma discloses further comprising, after the re-scanning, moving to a next fast-scan location (See steps 1-7 in [0049]-[0055] where areas are rescanned. If more than one area requires rescanning, these logic steps would require moving to one or more additional scan locations).

Regarding claim 14, Sharma discloses wherein the calculated indicator is the indicator of eye blinking ([0048] and [0053]-[0054] where scan data is analyzed and repeated if necessary due to eye movement/blinking).

Regarding claim 17, Sharma discloses wherein the calculated indicator is the indicator of eye motion ([0048] and [0053]-[0054] where scan data is analyzed and repeated if necessary due to eye movement/blinking).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Fingler and further in view of Tsukada (PGPUB 20110274351).

Regarding claim 15, Sharma discloses image analysis of measuring an intensity of the B-scan data ([0023]), but does not explicitly disclose wherein the indicator of eye blinking is calculated as the median reflectance intensity of an OCT B-scan.
However, Tsukada teaches a method of image processing analysis wherein a reflectance of an image is determined using mean, median or mode methods ([0136]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sharma and Tsukada such that the intensity analysis of the image data included calculating a median motivated by improving intensity calculation accuracy.

Regarding claim 16, Sharma discloses image analysis of measuring an intensity of the B-scan data ([0023]), but does not explicitly disclose wherein the indicator of eye blinking is calculated as the mean reflectance intensity of an OCT B-scan.
However, Tsukada teaches a method of image processing analysis wherein a reflectance of an image is determined using mean, median or mode methods ([0136]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sharma and Tsukada such that the intensity analysis of the image data included calculating a mean motivated by improving intensity calculation accuracy.

Claims 18-19is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Fingler and further in view of Jia et al. (PGPUB 20140228681).

Regarding claim 18, Sharma discloses that a comparison is done between images to determine a decorrelation ([0048] and [0053]-[0054]), but does not disclose wherein the indicator of eye motion is calculated as the median decorrelation of an OCTA B-scan.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sharma and Jia such that the decorrelation method included calculating a median motivated by improving image analysis accuracy.

Regarding claim 19, Sharma discloses that a comparison is done between images to determine a decorrelation ([0048] and [0053]-[0054]), but does not disclose wherein the indicator of eye motion is calculated as the mean decorrelation of an OCT B-scan.
However, Jia teaches an imaging analysis method (400), which includes using median decorrelation and mean decorrelation for analysis of image data ([0069]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sharma and Jia such that the decorrelation method included calculating a mean motivated by improving image analysis accuracy.

Response to Arguments
Applicant’s arguments, see remarks pages 12 and 13, filed 10/4/2021, with respect to the rejection(s) of claim(s) 1-9 and 11 have been fully considered and are persuasive.  Therefore, the rejection of those claims has been withdrawn and have been indicated as allowable.
Applicant’s amended claim 12 is rejected with a new reference. Applicant’s amendment of claim 20 did not overcome the 101 rejection. The office provided explanation for the reason the 101 rejection was upheld on pages 4-6 above. The office could not schedule an interview with the applicant due to there being no power of attorney for this application even though they have a registered agent. The office is not permitted to conduct an interview with a single inventor when there is more than one inventor on an application and the office is does not generally contact an inventor if they have legal representation. If the applicant wishes to conduct an interview prior to submitting a response a power of attorney is required. The office believes an interview would be beneficial to discuss the 101 rejection as well as the 103 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872